Title: To Thomas Jefferson from Hasting Marks, 10 January 1792
From: Marks, Hastings
To: Jefferson, Thomas


          
            Sir
            Fort Washington Jany 10th. 1792
          
          I feel happy in the opportunity of expressing to you my sense of the obligations I am under to you for your kind intercessions with the President of the United States for my advancement in military life. Sensible Sir of my want of Tactical Knowledge I can only promise that the most studious exertions shall be used by me to supply that want. I conceive Sir the army to be the School of Honour. To act consistent with that idea shall be my endeavour.—My distance from the Seat of Congress prevented my exactly Knowing the time when the Gentleman whose place I now fill was promoted—nor did I until a few days past, conceive the Knowledge necessary, but some hints being thrown out of a dispute of rank taking place, I am induced to request you will add to the Obligations already conferred upon me, by making  enquiry of the Secy. of War of the Period when Ensign Heath was promoted. I am conscious Sir, I am calling your attention from matters of greater moment. I shall however be ever ready, to acknowledge with gratitude the favour and am with the greatest respect and Esteem Sir Your Obedient Hbl Servt.,
          
            Hasting Marks
          
        